DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Ackerman on 7/28/2021.

The application has been amended as follows: 
Claim 23 line 3 inserts “is” before “a mobile”.

Allowable Subject Matter
Claims 7 – 12, 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7:
The closest prior art is Lee	et al. (U.S. Patent Publication 2014/0354548 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein said perspective angle is an angle of intersection with the X and Z axes in said 2.5D coordinate system, or an angle of intersection with the X and Y axes in said 2.5d coordinate system, or an angle of intersection with any of two axes of a 2.5D coordinate system that are orthogonal to one another; 3NU17-00216/164,928 wherein said system is configured to enable said operator to apply an artificial intelligence (Al) functionality that uses a machine learning process to classify into several separable classes, visually or by other sensory or cognitive modes, a plurality of said 3D subset of graphical vectors or said set of data measured by said instrument; wherein said 3D subset of graphical vectors or said set of data measured by said instrument are associated with a feature vector space and are used by said system to denote said 3D objects; wherein separate properties associated with motion vectors, graphical vectors, or relative distances between elements of a set of said 3D objects or a set of data that is measured by said instrument, are classified into the same class by said system; wherein each of said separate properties is controlled by a relationship, wherein said relationship is expressed as a function of the magnitude of said perspective angle, and said magnitude of said perspective angle is adjusted for each said class.”, in the context of the rest of the claimed limitations.

Claims 8 – 12, 21 – 25 depend on claim 7 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693